 1   Jenny H. Wang, CA Bar No. 191643
     jenny.wang@ogletree.com
 2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Park Tower, Fifteenth Floor
 3   695 Town Center Drive
     Costa Mesa, CA 92626
 4   Telephone:    714-800-7900
     Facsimile:    714-754-1298
 5
     Attorneys for Defendant
 6   HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY
 7   Michelle L. Roberts – State Bar No. 239092
     mroberts@kantorlaw.net
 8   KANTOR & KANTOR, LLP
     1050 Marina Village Pkwy., Ste. 105
 9   Alameda, CA 94501
     Telephone: (510) 992-6130
10   Facsimile: (510) 280-7564

11   Mark DeBofsky, admitted pro hac vice
     mdebofsky@debofsky.com
12   Martina Sherman, admitted pro hac vice
     msherman@debofsky.com
13   DeBofsky, Sherman & Casciari, P.C.
     200 West Madison Street, Suite 2670
14   Chicago, IL 60606
     Telephone: (312) 561-4040
15   Facsimile: (312) 929-0309
16   Attorneys for Plaintiff
     ALLYSON CHAMBERS
17

18                                UNITED STATES DISTRICT COURT
19                              NORTHERN DISTRICT OF CALIFORNIA
20

21   ALLYSON CHAMBERS,                             Case No. 3:18-cv-07718-RS
22                 Plaintiff,                      ORDER TO ENLARGE TRIAL
                                                   DEADLINES
23          v.
24   HARTFORD LIFE AND ACCIDENT                    Complaint Filed: December 26, 2018
     INSURANCE COMPANY,                            Trial Date:      May 4, 2020
25                                                 Judge:           Hon. Richard Seeborg
26
                   Defendant.
27

28

                                                   1                      Case No. 3:18-cv-07718-RS
                                STIPULATED REQUEST TO ENLARGE DEADLINES
 1                                                 ORDER
 2          The parties to the above-captioned action, Plaintiff Allyson Chambers and Defendant
 3   Hartford Life and Accident Insurance Company, have stipulated that the trial deadlines, including
 4   the March 3, 2020 deadline to file cross-opening briefs, the April 7, 2020 deadline to file cross-
 5   responsive briefs, and the May 4, 2020 bench trial, shall be extended by two weeks. Having
 6   reviewed the stipulation of the parties, and for good cause shown, the Court grants the parties’
 7   request to enlarge the trial deadlines by one month. The briefing deadline to file cross-opening briefs
 8   shall be March 24, 2020the deadline to file cross-responsive briefs shall be April
              ___________,                                                              28, 2020 and the
                                                                                  ___________,
 9                                 May 28, 2020 at 1:30 p.m.
     bench trial shall commence on ___________.
10

11          PURSUANT TO STIPULATION, IT IS SO ORDERED.
12            2/26/2020
     DATED: _______________________
13

14                                                          _______________________________
                                                            The Honorable Richard Seeborg
15                                                          U.S. District Court Judge
16
17

18

19

20

21

22

23

24

25

26

27

28

                                                        2                         Case No. 3:18-cv-07718-RS
                               STIPULATED REQUEST TO ENLARGE DEADLINES
